DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17, 23-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites, “providing at least one rare earth nitride material or layer” which renders the claim and dependent claims indefinite because it is unclear if the recited “material” is required to be made of rare earth nitride or if a layer of any material will meet the limitations of the claim. For purposes of examination, the layer will be read as being made of rare earth nitride. Dependent claims 2, 4, 6, 8-9, 12-13, 17, 23-25, and 27 also contain the same indefiniteness. 
	Regarding claims 6, 11, 14, 15, and 23, the claims recite, “at least one rare earth material or layer” which renders the claim and dependent claims indefinite because it is 
	Claim 1 requires, “creating a vacuum in the chamber or creating an inert atmosphere in the chamber” which renders the claim and dependent claims indefinite because it is unclear where in the process the creating step is required. In other words, it is unclear if the rare earth nitride material or rare earth nitride layer is required to be in the chamber when the vacuum or inert atmosphere is created. For purposes of examination, the claim will be read as requiring the rare earth nitride be present during the creating step as this is most consistent with the specification.
Claim 1 recites the limitation "nitrogen released at an external surface…" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-15, 17, 23-25, and 27 are rendered indefinite because of their dependence on claim 1. 
Claim 4 requires, “applying energy to the at least one rare earth nitride material or layer” which renders the claim indefinite because it is unclear where in the process this step is performed. 
	Regarding claims 8-9, the claims require “removing or reducing the exposure to molecular nitrogen” which renders the claims indefinite because claim 1, on which the claims depend, requires creating a vacuum or inert atmosphere. However, if, as the claims recite, the molecular nitrogen atmosphere is simply reduced, neither a vacuum nor an inert atmosphere would be created. Thus, it is unclear which is required. 

Claim 13 recites the limitation "the depleted rare earth nitride material or layer" in the second and third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites a limitation intending the further limit the step of "exposing the at least one rare earth material or layer to molecular nitrogen".  There is insufficient antecedent basis for this step in the claim since it depends on claim 2 which has no mention of an exposing step.
Claim 23 recites the limitation "the at least one rare earth material or layer" in the second and third lines of the claim.  There is insufficient antecedent basis for this limitation in the claim since only the nitride is mentioned in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 8-9 require “removing or reducing the exposure to molecular nitrogen” which renders the claims indefinite because claim 1, on which the claims depend, requires creating a vacuum or inert atmosphere. However, if, as the claims recite, the molecular nitrogen atmosphere is simply reduced, neither a vacuum nor an inert atmosphere would be created.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-15, 17, 23-25, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference is JP2011246311, refer to the appended machine translation. JP’311 teaches a process for producing ammonia by nitriding a rare earth metal in order to provide a rare earth nitride followed by exposing the nitride to hydrogen in order to produce ammonia. See the description and the claims of JP’311. JP’311 differs from the process required by claim 1 (and all other claims since they depend on claim 1) because claim 1 requires creating a vacuum or inert atmosphere in the chamber between the nitriding step and the step introducing hydrogen to produce ammonia. JP’311 does not teach or suggest creating a vacuum or inert atmosphere after the nitriding step and before introducing hydrogen. There is no .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736